Title: From John Quincy Adams to Abigail Smith Adams, 2 November 1817
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					My dear Mother
					Washington 2 November 1817
				
				Your kind Letter of 15th. October was received by me on the 20th. from which time, the only possible choice that has been left me with regard to my employments has been what necessary act of duty I should postpone for the sake of attending others still more urgent. On that day (the 20th.) the President returned to the City.—There is a routine of the ordinary department business of the Department where I am stationed, which requires nothing but my signature, yet even that occasions no trifling consumption of my time; but there is business enough which cannot be committed to Clerks or performed by them. The only possible means of transacting much business of complicated character is by some methodical course of arrangement, and as every ones method must be his own, it can only be formed as the result of his own experience—As yet my experience is not sufficient to enable me to organize the method.—Business crowds upon me from day to day requiring instantaneous attention, and in such variety that unless every thing is disposed of just as it occurs, it escapes from the memory, and runs into the Account of arrears.—I am endeavouring gradually to establish a regular order in the course of business for my own observance; but the Session of Congress is at hand which will greatly increase the load of business already so burdensome, and until I shall have gone through that Ordeal it will be impossible for me to ascertain whether my strength will be equal to my task, or will sink under it.I return you Mr. Jefferson’s Letter according to your directions. I sent him back the Abbé de Pradt’s pamphlet on the Restoration of the Bourbons, and took the occasion of writing him a long letter, to which I am expecting his answer.Mr Rush is yet here, but will I hope be dispatched in the course of the week. His family are at Annapolis where they are to embark in the Franklin 74 going to the Mediteranean, to relieve Commodore Chauncey.—Rush prefers going in this Bulwark of our holy religion, rather than in a merchant Vessel.—I think I should not.—But I expect we shall be amused with the Speculations of John Bull upon seeing an American Minister landed upon his Shores from a line of battle Ship.—a 94 gun Ship as he already calls our 74’s—And I hope these Speculations will all be of the amusing kind.—Like the late grave and solemn Resolution and Order of the Lords of the Admiralty that henceforth no ship shall ever be rated in the British Navy shall ever be rated lower than the actual number of guns she has on board.—The Duke of Wellington in some official paper boasted that the allied Powers were giving a great moral Lesson to France by plundering the National Museum.—It is but fair that Mr Bull should shew his readiness to take great moral Lessons as well as to give them.—He discovers all of a sudden, under the discipline of Yankee teachers of morality, that rating Ships below lower than their actual number of guns, though always practised by him in the innocense of his heart, became instantly fraud and duplicity when practised by his Schoolmasters.—So he begins by reforming himself for the sake of setting a good example to others. John has also another very prudent motive for this amendment of his life, namely that of authorizing in future his Naval Heroes to run away from an equal American force, without disgrace and without breach of Admiralty regulations.I have a Letter from George dated the day of his return to Cambridge, which I have not yet found a moment to answer.—Though he has occasioned me to incur very heavy expences this year, yet I never did and never shall grudge any expence in my power, for his benefit, or that of his brothers.—and certainly no expence that you think reasonable & proper.—John has written to his Mother to enquire, if by the agreement with Mrs. Welsh, they, the Boys were to have a fire in their chamber—I suppose it is not necessary that a direct answer should be given to him, but Harriet Welsh’s note to you, says “Mother thinks that as she shall usually have an extra fire made for them to be alone when they study their lessons, that about 4$ 50 will meet the expence of their living, washing &ca. the year through, per week”—It is certainly not my wish or intention to make the boarding of my boys in the slightest degree burdensome upon Dr. Welsh’s family, with regard to expence, but on the other hand, I would wish the boys not to be deprived of any proper comfort, and especially of none essential for the prosecution of their studies.I have written to Mr. Cruft requesting him to send the Portraits which came by the Galen, and a parcel of Maps, to you at Quincy. My fathers portrait which he gave me some years ago, I once intended consented should be put up in the Hall of the Boylston Market.—but I think it best not to confirm that grant, and wish to reserve the Portrait for myself—That of my Sister, I pray you to do me the favour to accept.W. S. Smith has had the excessive imprudence of involving himself in responsibility for his father’s debts, as if his own were not enough to satisfy him.—There are existing judgements against his fathers at New York, for nearly two hundred thousand dollars—there is one of them to the amount of 20000 dollars, for which there is already a Judgment against William, and last Week a Sheriffs Officer from New York came here and took him to go and be surrendered by his bail, in Execution for a debt of his own—He has left his here to be taken care of by her friends, and will of course lose his place unless his Creditors at New York release him in despair of ever getting any thing from himEver faithfully yours
				
					
				
				
					P.S. 4 Novbr. W. S. Smith has made an arrangement at New York, and returned here yesterday.
				
			